DETAILED ACTION
This action is a response to an application filed on 12/29/21 in which claims 1-7, 10-15, 17 and 19-23 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (WO 2010/059085), herein Dong, Jung et al. (Pub. No.: 2010/0232339), herein Jung and Lindhoff
	As to claim 1, Dong teaches a method performed by a terminal to receive multicast transmission from a base station, the method comprising: 
		determining feedback information based on an estimated channel with the base station (Dong page 3 lines 27-29 a signal quality evaluating unit evaluates signal quality received from the base station); 
	determining, based on the feedback information, a plurality of transmission power levels corresponding to the plurality of resources shared with the another terminal, respectively (Dong page 4 lines 1-5 evaluation of the signal quality determines whether the RBS (base station) should increase or decrease the power transmission levels and Fig. 2 towards one or more UEs and page 7 lines 15-18 each UE can detect the power level with which it receives the MBMS and can signal to the RBS a need for increased or decreased output power level); 
	transmitting channel feedback to the base station on the feedback channel, (Dong page 4 lines 1-5 transmit feedback to the RBS, the feedback signals being generated based on evaluation of the received signal quality to indicate whether the RBS should increase or decrease the transmission power level in the direction of the UE); and 
	receiving the multicast transmission from the base station, the channel feedback being utilized by the base station to provide the multicast transmission to the terminal and the another terminal (Dong  page 13 lines 30-32 the transmission power level of the directional MBMS point to multipoint transmission is adjusted in said direction in accordance with said received feedback signals)

Dong does not teach

receiving allocation information associated with a feedback channel, the feedback channel including a plurality of resources shared with another terminal 
with transmission power levels corresponding to the plurality of transmission power levels for the plurality of resources
However Jung does teach

receiving allocation information associated with a feedback channel, the feedback channel including a plurality of resources shared with another terminal (Jung [0097] In a first method, the base station allocates a shared feedback channel over which it transmits its downlink multicast data packet and receives feedback information transmitted from the user terminals in response thereto. The base station transmits the allocated shared feedback channel to the user terminals using separate control information. The user terminals receive the shared feedback channel information by decoding the control channel);



Dong nor Jung teach

with transmission power levels corresponding to the plurality of transmission power levels for the plurality of resources


However Lindhoff does teach

with transmission power levels corresponding to the plurality of transmission power levels for the plurality of resources (Lindoff [0064] In one embodiment the radio frequency communication device 320 is configured to adjust (lower) the transmission power level on the UL transmission [0065] In one embodiment the radio frequency communication device 320 is configured to adapt the network (cellular) transmission power level by transmitting an adapted transmission power level to said network node 310 [0067] A third general mitigation technique is to restrict the transmission. The radio frequency communication device 320 is configured to only transmit a fraction of the network (cellular) communication information)
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dong and Jong with Lindhoff, because Lindhoff teaches us [0067] Then it is possible to transmit the restricted transmission over the network (cellular) link and simultaneously receive on the D2D link.



	As to claim 2, the combination of Dong, Jung and Lindhoff teach the method of claim 1, further comprising setting a magnitude of a first transmission power level to be inversely proportional to reception power from the base station, (Dong page 10 lines 5-8 signals transmitted with a very high power level from the UE, indicate transmissions toward the UE can be reduced (transmission power level is inversely proportional)
	wherein the determining of the plurality of transmission power levels comprises setting respective ones of the plurality of transmission power levels as one the first transmission power level or a second transmission power level based on the feedback information, the second transmission power level being lower than the first transmission power level (Dong page 10 lines 10-11 output power from UE can indicate a need for more (first) or less (second)) and lines 16-17 UEs signal for more or less); 


	As to claim 3, the combination of Dong, Jung and Lindhoff teach the method of claim 2, wherein the setting the respective ones of the plurality of transmission power levels comprises: 
	selecting one resource from among the plurality of resources based on the feedback information (Dong page 10 lines 10-11 output power from UE can indicate a need for more (first) or less (second))). 
 
	setting a transmission power level of the selected one resource as the first transmission power level (Dong page 10 lines 10-11 output power from UE can indicate a need for more (first) or less (second) page 8 lines 24-26 and Fig. 4 use F1 to indicate more (selected frequency)); and 
	setting a transmission power level of unselected resources among the plurality of resources as the second transmission power level (Dong page 10 lines 16-20 UEs can signal using different power levels (second power level) page 8 and Fig. 4 use F2 to indicate less (unselected frequency)).  


	As to claim 4, the combination of Dong, Jung and Lindhoff teach the method of claim 2, wherein the setting the respective ones of the plurality of transmission power levels comprises: 
	selecting one resource from among the plurality of resources based on the feedback information (Dong page 10 lines 10-11 output power from UE can indicate a need for more (first) or less (second)). 
(Dong page 10 lines 16-20 UEs can signal using different power levels (second power level) page 8 lines 24-26 and Fig. 4 use F1 to indicate more (selected frequency)) and 
	setting a transmission power level of unselected resources among the plurality of resources as the first transmission power level ((Dong page 10 lines 16-20 UEs can signal using different power levels (second power level) page 8 lines 24-26 and Fig. 4 use F2 to indicate less (unselected frequency)).  


	As to claim 5, the combination of Dong, Jung and Lindhoff teach the method of claim 2, wherein the setting the respective ones of the plurality of transmission power levels comprises: 
	selecting at least one resource, which is successive in a frequency domain and/or a time domain, from among the plurality of resources based on the feedback information (Dong page 11 lines 10-13 adjust power of directional MBMS in accordance with the received feedback) (Fig. 4 F1 and F2 successive in frequency domain). 
	 setting a transmission power level of the selected at least one resource as the first transmission power level (Dong page 12 lines 28-30 increase or decrease (first transmission power) a power level in said direction (one resource)) page 8 lines 24-26 and Fig. 4 use F1 to indicate more (selected frequency); and 
	setting a transmission power level of each of unselected resources among the plurality of resources as the second transmission power level (Dong page 12 lines 28-30 increase or decrease (second transmission power) a power level in said direction (one resource) page 8 lines 24-26 and Fig. 4 use F2 to indicate less (unselected frequency))
 
	As to claim 6, the combination of Dong, Jung and Lindhoff teach the method of claim 5, wherein the at least one resource includes a first resource of the plurality of resources (Dong Fig. 4 f1 first resource)

	As to claim 7, the combination of Dong, Jung and Lindhoff teach the method of claim 5, wherein the at least one resource includes a last resource of the plurality of resources (Dong Fig. 4 f2 last resource) 



Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Jung, Lindhoff and Huang Pub. No.: 2015/0072718, herein Huang.

	As to claim 8, Dong, Jung and Lindhoff teach the method of claim 1, 

	Dong, Jung nor Lindhoff teach 
	wherein the determining of the feedback information includes determining a channel quality indicator (CQI) index, and the determining of the plurality of transmission power levels includes selecting one combination from among combinations of the plurality of transmission power levels corresponding to CQI indexes.  

	However Huang does teach
	wherein the determining of the feedback information includes determining a channel quality indicator (CQI) index, and the determining of the plurality of transmission power levels includes selecting one combination from among combinations of the plurality of transmission power levels corresponding to CQI indexes (Huang [0033] generate a CQI for transmitter 206/212 to determine the initial MCS level and further determine the basic transmitting power level accordingly)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Dong, Jung and Lindhoff with Huang, because Huang teaches us [0033] The basic transmitting power level may correspond to a certain channel quality (e.g., an ideal lossless channel) so that the basic transmitting power level may be maintained at a reasonable level. When the channel quality changes, the CQI may be updated and adaptive modulation and coding (AMC) may modify the MCS level accordingly.

	As to claim 9, the combination of Dong, Jung, Lindhoff and Huang teach the method of claim 1, wherein the determining of the feedback information includes determining a modulation and coding scheme (MCS) index, and  25Atty. Dkt. No. 2557-003110-USthe determining of the plurality of transmission power levels includes selecting one combination from among combinations of the plurality of transmission power levels corresponding to MCS indexes.  (Huang [0033] Block 302 (Implement Modulation and Coding Scheme) may refer to transmitter 212 dynamically implementing MCS and corresponding levels of the transmitting power based on changes in a condition of a wireless communication channel. The MCS may include one or more levels. Receiver 208/210 of wireless communication system 100 may first generate a CQI for transmitter 206/212 to determine the initial MCS level and further determine the basic transmitting power level accordingly)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dong, Jung and Lindhoff with Huang, for the same reasons stated in claim 8.



Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Jung, LIndhoff and Walton et al. (Pub. No.: 2003/0112880), herein Walton.

	As to claim 10, Dong teaches a method performed by a terminal to provide a base station with channel feedback for multicast transmission, the method comprising: 
	 
	determining feedback information based on an estimated channel with the base station (Dong page 3 lines 27-29 a signal quality evaluating unit evaluates signal quality received from the base station); 
	
	 transmitting channel feedback to the base station on the feedback channel (Dong page 4 lines 1-5 transmit feedback to the RBS, the feedback signals being generated based on evaluation of the received signal quality to indicate whether the RBS should increase or decrease (M=2) the transmission power level in the direction of the UE);  
	the channel feedback being utilized by the base station to provide the multicast transmission to the terminal and the another terminal (Dong  page 13 lines 30-32 the transmission power level of the directional MBMS point to multipoint transmission is adjusted in said direction in accordance with said received feedback signals)
  

	Dong does not teach


	However Jung does teach
	receiving allocation information associated with a feedback channel, the feedback channel including M resources shared with another terminal, wherein M is an integer of more than 1 (Jung [0097] In a first method, the base station allocates a shared feedback channel over which it transmits its downlink multicast data packet and receives feedback information transmitted from the user terminals in response thereto. The base station transmits the allocated shared feedback channel to the user terminals using separate control information. The user terminals receive the shared feedback channel information by decoding the control channel);


	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dong with Jung for the same reasons stated in claim 1.

	Dong nor Jung teach 
	encoding the feedback information as an M-bit string; 
	setting, based on the M-bit string each of M a transmission power level of respective ones of the M resources as a first transmission power level or a second transmission power level; and

	However Walton does teach

	encoding the feedback information as an M-bit string (Walton [0202] In another embodiment, the CSI comprises power control information for each spatial subchannel of each frequency subchannel. The power control information may include a single bit for each (M-bit) transmission channel); 
(Walton [0202] a single bit for each transmission channel to indicate a request for either more power or less power, or it may include multiple bits to indicate the magnitude of the change of power level requested); and

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dong and Jung with Walton, because Walton teaches us [0202] the transmitter system may make use of the power control information fed back from the receiver systems to determine which transmission channels to select, and what power to use for each transmission channel.

	Dong nor Jung nor Walton teach
with transmission powers corresponding to the M transmission power levels for the M resources
	However Lindhoff does teach
with transmission powers corresponding to the M transmission power levels for the M resources (Lindoff [0064] In one embodiment the radio frequency communication device 320 is configured to adjust (lower) the transmission power level on the UL transmission [0065] In one embodiment the radio frequency communication device 320 is configured to adapt the network (cellular) transmission power level by transmitting an adapted transmission power level to said network node 310 [0067] A third general mitigation technique is to restrict the transmission. The radio frequency communication device 320 is configured to only transmit a fraction of the network (cellular) communication information)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dong and Jong with Lindhoff, for the same reasons stated in claim 1.


	As to claim 16, the combination of Dong, Jung and Walton teach the method of claim 10, further comprising: setting the magnitude of the first transmission power level to be inversely proportional to a level of reception power from the base station (Dong page 10 lines 5-8 signals transmitted with a very high power level from the UE, indicate transmissions toward the UE can be reduced (transmission power level is inversely proportional)


Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Jung, Lindhoff ,Walton and Langhammer (Patent No.: 9, 519, 807), herein Langhammer.

As to claim 11, Dong, Jung, Lindhoff and Walton teach the method of claim 10, 

	Dong, Jung and Lindhoff nor Walton teach
wherein the encoding of the feedback information comprises: encoding the feedback information to the M-bit string using a one-hot encoding scheme or a one-cold encoding scheme


	However Langhammer does teach

	wherein the encoding of the feedback information comprises: encoding the feedback information to the M-bit string using a one-hot encoding scheme or a one-cold encoding scheme (Langhammer Column 8 lines 20-23 one hot or unary encoder in each lane generates a unary signal)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dong, Jung and Walton with Langhammer, because Langhammer teaches us column 8 lines 20-25 that this encoder indicates which channel is on the output, indicating which channel is active.

	As to claim 12, the combination of Dong, Jung, Lindhoff, Walton and Langhammer teach the method of claim 10, wherein the encoding of the feedback information comprises: encoding the feedback information to the M-bit string based on a unary coding scheme (Langhammer Column 8 lines 20-23 one hot or unary encoder in each lane generates a unary signal)
  
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dong, Jung, Lindhoff and Walton with Langhammer for the same reasons stated in claim 11.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Jung, Lindhoff, Huang and Walton.

	As to claim 13, the combination of Dong, Jung, Lindhoff, Huang and Walton teach the method of claim 10, wherein the determining of the feedback information includes determining a channel quality indicator (CQI) index, and the encoding of the feedback information includes encoding the CQI index as the M- bit string (Huang [0033] generate a CQI for transmitter 206/212 to determine the initial MCS level and further determine the basic transmitting power level accordingly (Walton [0202] In another embodiment, the CSI comprises power control information for each spatial subchannel of each frequency subchannel. The power control information may include a single bit for each (M-bit) transmission channel);

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dong, Jung, Lindhoff with Huang and Walton for the same reasons stated in claims 8 and 10.
	As to claim 14, the combination of Dong, Jung, Lindhoff, Huang and Walton teach the method of claim 10, wherein the determining of the feedback information includes determining a modulation and coding scheme (MCS) index, and the encoding of the feedback information includes encoding the MCS index as the M- bit string (Huang [0033] Block 302 (Implement Modulation and Coding Scheme) may refer to transmitter 212 dynamically implementing MCS and corresponding levels of the transmitting power based on changes in a condition of a wireless communication channel. The MCS may include one or more levels. Receiver 208/210 of wireless communication system 100 may first generate a CQI for transmitter 206/212 to determine the initial MCS level and further determine the basic transmitting power level accordingly (Walton [0202] In another embodiment, the CSI comprises power control information for each spatial subchannel of each frequency subchannel. The power control information may include a single bit for each (M-bit) transmission channel);

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dong, Jung, Lindhoff with Huang and Walton for the same reasons stated in claims 8 and 10.


Allowable Subject Matter
Claims 17 and 19-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  
	 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467